KENNETH M. ROMINES, Chief Judge.
Natalie Hatridge (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding her unemployment benefits. Because we find Claimant is not aggrieved by the Commission’s decision, we dismiss her appeal.
Claimant filed a claim for unemployment benefits, which Behr Process Corporation d/b/a Masterchem (Employer) protested. The deputy determined that Claimant was disqualified from receiving benefits. Claimant appealed that determination to the Appeals Tribunal, which reversed the deputy’s determination and awarded Claimant unemployment benefits. Employer then appealed to the Commission, which affirmed the Appeals Tribunal’s decision to award Claimant unemployment. Claimant has filed an appeal to this Court.
The Division of Employment Security has filed a motion to dismiss the appeal, pointing out that Claimant prevailed in the litigation before the Commission and therefore, is not an aggrieved party entitled to an appeal. Claimant has failed to file a response.
Section 288.210, RSMo 2000, provides that “any party aggrieved” by a Commission’s decision may appeal to the appropriate appellate court. A party is not aggrieved when the party receives all of the relief sought. Stelzer v. RWR Enterprises, Inc., 142 S.W.3d 214, 215 (Mo.App. E.D.2004). The record demonstrates that that Claimant prevailed in Employer’s appeal to the Commission and was awarded unemployment benefits. Because she received all the relief sought, she is not aggrieved by the Commission’s decision.
The Division’s motion is granted and the appeal is dismissed.
NANNETTE A. BAKER and ROY L. RICHTER, JJ., concur.